— Judgment (denominated order), Supreme Court, New York County (William J. Davis, J.), entered July 9, 1990, which denied petitioner’s application to annul a determination of the Correction Commissioner terminating petitioner from his position as a correction officer, unanimously affirmed, without costs.
On September 15, 1989, petitioner, a correction officer, signed a plea agreement that placed him on probation for six *695months in regard to specified areas of conduct. On or about October 20, 1989, petitioner was charged with violating that agreement as a result of a "horseplaying” incident with an inmate. This violation led to his termination in January, 1990.
Contrary to the petitioner’s contention, the record shows that the Commissioner signed petitioner’s plea agreement on September 22, 1989, thereby commencing the six month probationary period on that date. Petitioner was on probation at the time of the "horseplaying” incident, and he has not shown that his dismissal violated any statute or constitutional right or that it was made in bad faith. (See, Matter of York v McGuire, 63 NY2d 760, 761; Matter of Johnson v Katz, 68 NY2d 649, 650.) Concur — Carro, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ.